             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

BILAL ALBITAR,                              )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )         NO. CIV-18-1146-HE
                                            )
ANDREW M. SAUL, Commissioner of             )
the Social Security Administration,         )
                                            )
                    Defendant.              )

                                        ORDER

      Plaintiff Bilal Albitar sought judicial review of the final decision of the

Commissioner of the Social Security Administration denying his application for

supplemental security income benefits. Pursuant to 28 U.S.C. § 636(b)(1)(B) & (C), the

case was referred to Magistrate Judge Gary M. Purcell for initial proceedings. Judge

Purcell has issued a Report and Recommendation recommending that the Commissioner’s

decision be affirmed.

      The parties, having failed to object to the Report, waived their right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the court ADOPTS the Report and Recommendation

[Doc. # 19]. The Commissioner’s decision is AFFIRMED.
IT IS SO ORDERED.

Dated this 3rd day of September, 2019.




                                    2
